DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rijken et al. (US 20100320032), and further in view of Bloyaert et al. (FR 2948895) and Edwards et al. (US20070256379)
As to Claim 1, Rijken et al. (US 20100320032) discloses an elongate profiled scaffold plank (see e g. The present fibre-reinforced plastic element obtained by extrusion is preferably elongate in shape in Par. 18, The present invention further relates to scaffolding for construction work in Par. 23. Plank in Par. 29) having a cross section (see e.g. Fig 3a shows transverse direction in Par. 34), the elongate profiled scaffold plank (see e.g. elongated fiber-reinforced plastic element in Fig 1) comprising: 
Instant application

    PNG
    media_image1.png
    316
    756
    media_image1.png
    Greyscale

Rijken et al. 

    PNG
    media_image2.png
    724
    792
    media_image2.png
    Greyscale

a peripheral wall (see e.g. The plastic element 100 thus comprises an upper wall 103 and a bottom wall 102, which are interconnected by partitions 104 and side walls 105 in Par. 41, Fig 3b), forming a hollow profile extending in a longitudinal direction (see e.g. channels 6 in Fig 3b, extending in the longitudinal direction in Par. 36-37), 
wherein the peripheral wall has a rectangular shaped cross section (see e.g. Fig 3a-3b), 
the peripheral wall comprising two longitudinal profile sidewalls, an upper wall and a bottom wall (see e.g. The plastic element 100 thus comprises an upper wall 103 and a bottom wall 102, which are interconnected by partitions 104 and side walls 105 in Par. 41, Fig 3b). and 
wherein the elongate profiled scaffold plank is made of a fiber filled thermoplastic material (see e.g. The present invention further relates to a fibre-reinforced plastic element obtained by extruding a granulate based on a thermoplastic polymer, fibres and any other additives in Par. 16, thus the fibers corresponds to the claimed reinforcement element, see e.g. polypropylene in line table, line 1-5 in page 6. see e.g. matrix of said thermoplastic polymer with fibres incorporated therein in claim 11. Since the wall structure is extruded thermoplastic with fibers, the fibers/reinforcement element will be embedded within the wall structure), 
wherein at least part of the peripheral wall is provided with a reinforcement element, and the reinforcement element is provided in at least one of the upper wall and the bottom wall (see e.g. fibre-reinforced plastic element in abstract, Par. 35), 
wherein the reinforcement element is formed by at least one fiber monofilament extending in the longitudinal direction of the elongate profiled scaffold plank and (see e.g. matrix of said thermoplastic polymer with fibres incorporated therein in claim 11. The fiber is long fiber imparts high impact resistance to the fiber reinforced plastic element in Par. 24. Since the wall structure is extruded thermoplastic with fibers, the fibers/reinforcement element will be embedded within the wall structure. Since the fiber are not in bundle form, it is expected there is at least one fiber monofilament extending in the longitudinal direction as suggested by Rijken et al.).
Rijken et al. does not discloses the embedded layer being covered by an outer layer of thermoplastic forming a laminated upper and bottom wall of the elongate profiled scaffold plank. wherein the reinforcement element comprises an embedded layer of continuous fiber tape or unidirectional tape.
Bloyaert et al. (FR 2948895) discloses reinforced profile as described above in connection with the method. In particular, the invention provides a reinforced profile comprising a reinforcing tape, said tape containing a first polymeric thermoplastic material and long cut fibers and a second polymeric thermoplastic material melt-coated on at least one side of said tape, to reinforce sections in particular hollow chamber comprising light weighted plastic materials in Par. 10. 
both Rijken et al. and Bloyaert are analogous in the field of fiber reinforced profile structure, it would have been obvious for a person with ordinary skills in the art to modify the reinforcing fiber element of Rijken et al. with fiber tape as taught by Boyaert et al. as fiber tape can comprising thermoplastic materials that is melt bonded to both the fiber and embedding thermoplastic resin and ensure a strong bonded reinforcement element that can reinforce the hollow channel as suggested by Bloyaert et al. 



Furthermore, regarding the claim limitation wherein the reinforcement element is formed by at least one fiber monofilament extending in the longitudinal direction of the profiled object
Bloyaert et al. (FR 2948895) discloses disclose isotopically arranged fibers is meant, for purposes of the present invention, that the fibers are arranged randomly but in all directions of space. In other words, the fibers are advantageously arranged in any way but in all directions of space, wherein the physical properties of the daughter ribbon are thus advantageously identical in all directions of space.
both Rijken et al. and Bloyaert et al. are analogous in the field of fiber reinforced profile structure, it would have been obvious for a person with ordinary skills in the art to modify the fiber direction of Rijken et al. to be randomly but in all directions of space as taught by Bloyaert et al. in order to ensure the physical properties of the fiber reinforced thermoplastic article are advantageously identical in all directions of space as suggested by Bloyaert et al. As the result of all direction to be included, there will be at least one fiber monofilament extending in the longitudinal direction of the profiled object. 
Rijken et al. in view of Bloyaert et al. does not discloses the embedded layer being covered by an outer layer of thermoplastic forming a laminated upper and bottom wall of the elongate profiled scaffold plank.
Edwards et al. (US20070256379) discloses a scaffolding plank (see e.g. Par. 37) can comprise a outer layer outer skins comprise a rigid sheet material selected from the group consisting of a composite sheet material incorporating reinforcing fibers and a matrix of thermoset or thermoplastic resin, an extruded thermoplastic sheet, a co-extruded thermoplastic sheet, a sheet of wood, a sheet of fiberboard, a sheet of chipboard, a sheet of plywood, a sheet of laminated veneer lumber, a sheet of metal and a sheet of glass(see e.g. claim 2). Edward discloses it is well known in the field that andwich panels are well known and widely used in many applications for the combination of mechanical properties and low weight. For large structures such as buildings, boats, containers, truck boxes and the like, sandwich panels consisting of surface skins of relatively thin rigid material sandwiching a low density core are often used. These sandwich panels are particularly advantageous because the skin core structure is extremely efficient at resisting loads, especially bending loads. The reason for this is that when a bending load is applied to a structure the outer portions of the structure develop high tensile and compressive stresses while towards the center of the thickness of the panel the tensile and compressive loads become progressively less and at the center of the panel (neutral axis) there are no tensile or compressive loads in Par. 3.
Both Rijken et al. and Bloyaert et al. and Edwards et al. are analogous in the field of scaffolding planks comprising core, it would have been obvious for a person with ordinary skills in the art to modify the structure of Rijken et al. and Bloyaert et al. to include additional outer layers of thermoplastic forming a laminated upper and bottom wall of the elongate profiled scaffold plank as taught by Edward as such a sandwich panel structure are particularly advantageous because the skin core structure is extremely efficient at resisting loads, especially bending loads. The reason for this is that when a bending load is applied to a structure the outer portions of the structure develop high tensile and compressive stresses while towards the center of the thickness of the panel the tensile and compressive loads become progressively less and at the center of the panel (neutral axis) there are no tensile or compressive loads as suggested in Par. 3 of Edwards et al.
As to claim 2. Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the elongate profiled scaffold plank according to claim 1, wherein the reinforcement element forms a reinforcement layer adjacent to the peripheral wall (see e.g. matrix of said thermoplastic polymer with fibres incorporated therein in claim 11. Since the wall structure is extruded thermoplastic with fibers, the fibers/reinforcement element will be embedded within the wall structure).
As to claim 6. Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the elongate profiled scaffold plank according to claim 1, wherein the thermoplastic material comprises a polyolefin material (see e.g. polypropylene in table, Par. 27, claim 5).
As to claim 7. Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the elongate profiled scaffold plank according to claim 1, wherein the thermoplastic material is a fiber filled or reinforced thermoplastic comprising at least one of long glass fibers, short glass fibers, and carbon fiber (see e.g.  Glass fibre, polyester fibre and carbon fibre in Par. 15).
As to claim 8. Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the elongate profiled scaffold plank according to claim 1, wherein the reinforcement element comprises at least one of inorganic fibers, and an inorganic mesh (see e.g.  Glass fibre, polyester fibre and carbon fibre in Par. 15).
As to claim 9. Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the elongate profiled scaffold plank according to claim 1, further comprising a plurality of interior cavities, wherein the interior cavities are formed by at least one interior wall extending in the longitudinal direction of the profiled elongate profiled scaffold plank (see e.g. The plastic element 100 thus comprises an upper wall 103 and a bottom wall 102, which are interconnected by partitions 104 and side walls 105 in Par. 41, channels 6 or 107 in Fig 3b).
As to claim 10. Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the elongate profiled scaffold plank according to claim 1, having a polygonal cross section with the peripheral wall comprising a plurality of longitudinal walls(see e.g. Fig 3a-3b), and wherein the elongate profiled scaffold plank comprises a first connecting element at a first longitudinal wall and a second connecting element at a second longitudinal wall(see e.g. plurality of connecting element inserted into the slot 8 in Fig 3a, connecting element 180 in the slot 108), wherein a plurality of elongate profiled scaffold plank are interconnected by connecting the first connecting element of a one of the elongate profiled scaffold plank with the second connecting element of a further one of the elongate profiled scaffold plank(see e.g. Fig 3a-3b, Because the connecting element 180 is accommodated in the slot 108 in a form-locked manner, two plastic elements 100 to be connected together in transverse direction can be connected together with a high degree of reliability in Par. 40-41).
As to claim 19. Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the object according to claim 1, wherein the reinforcement element comprises at least one of glass fiber, carbon fiber, and metal fiber, and a lightweight metal mesh (see e.g.  Glass fibre, polyester fibre and carbon fibre in Par. 15), and wherein the thermoplastic material comprises a polypropylene (see e.g. polypropylene in table, Par. 27, claim 5).
As to claim 20, Rijken et al. in view of Bloyaert et al. and Edwards et al. discloses the elongate profiled scaffold plank according to claim 10, wherein: 
the connecting elements further comprise receiving elements (see e.g. C-shaped slot 8 in Par. 37) that are configured to accept the connecting elements when they are connected to another one of the elongate profiled planks (which slot can be used for connecting two plastic elements 1 together in transverse direction in Par. 37); 
each receiving element comprises two spaced apart U-profiles connected by its legs to the longitudinal walls (see e.g. Fig 3a): and 
individual ones of the connecting elements are configured to fit between the two spaced apart U profiles of the receiving elements (see e.g. connecting element 180 in the slot 108 in a form-locked manner by sliding the connecting element 170 into the slot 107 from the short end of the element 100 in Fig 3b, Par. 41).
 
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant argues the claimed embodiments are patentable over the cited art. 
As indicated in para. 0005 of the present application, the applicants of the present application identified the technical problem that thermoplastic materials, even when reinforced with dispersed reinforcing fibers, do not have the required mechanical properties. such as stiffness, to be applied in the building industry. For instance, first generation fiber filled thermoplastic scaffolding planks failed the mechanical requirement of the Occupational Health and Safety Administration (OSHA) of the United States. and were therefore not approved for use in the building industry. 
As a result, as indicated in para. 0008 of the present application, the applicants of the present application solved the above identified technical problem with the technical solution of utilizing a reinforcement element to provide the resulting beneficial technical effect of improving the mechanical properties of an elongate profiled object of a scaffold, in particular to improve the longitudinal or lengthwise stiffness of the elongate object. As noted by the applicants of the present application, elongate objects made of a thermoplastic material alone may be usually sensitive to creep under the influence of either an external load or gravity. By adding the technical solution of the reinforcement element, the applicants of the present application found the creep resistance of the elongate object may be increased. As indicated in para. 0015 of the present application, the reinforcement element be formed by at least one fiber monofilament extending in the longitudinal direction of the profiled plank. The technical effect of this this technical solution, as indicated in the same paragraph. is a stiffer elongate profiled object. In view of the above technical solution with the resulting beneficial technical effect, claim 1 recites a reinforcement element (12) is provided in at least one of the uppper wall (5) and the bottom wall (6) of the elongate profiled object. where the reinforcement element (12) is formed by embedded layer (12) of continuous fiber rape or unidirectional rape. The tape is formed by at least one fiber monofilament extending in the longitudinal direction. That is, the resulting structure is a laminate. 
A resulting technical effect of time claimed reinforced plank is that strength testing of the plank shows similar if not better results that an LVL (laminated veneer hunber) elongated object (e.g. an LVL plank) used in industry applications. 
Examiner respectfully disagrees:
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As discussed in claim 1, the combination of prior arts teaches a same or obvious variant of the elongated structure as the instant application. Thus it is expected the product of the combination of prior arts will also have the properties including but not limited to creep resistance and etc that the applicant is arguing, just like the instant application. 
Thus applicant’s argument is not persuasive. 

The Rejection Against The Claims In View Of Rijken Should Be Removed 
Riken teaches a plank made of an extruded homogenous structure. Rijken indicates that fibers within its homogenous structure function as a reinforcement. At paras. 0008 and 0011, Rijken teaches: 
" The present inventor has found that the special dimension of the fibre is crucial in providing the fibre-reinforced plastic element with the mechanical properties that are required of, for example, scaffold platforms. Using the extrusion process. a homogeneous melt of the fibres is obtained, so that substantially uniforn mechanical properties can be obtained throughout the fibre-reinforced plastic element. The present inventors have thus found that an increase of the E-modulus impact and processing is effected by using the special fibre length in the polymer matrix.. 
It is assumed that as a result of the use of fibres having a specific length, the fibre is mixed into the plastic melt in the extruder, thus forming a kind of enforcement." 
That is. by requiring an extruded homogenous structure with distributed fibers functioning as a reinforcement, Rijken teaches away from a plank with upper and bottom walls formed as a laminate with an embedded fibrous tape as a reinforcement as recited in amended claim 1. There is no motivation in Rijken to modify it to include an additional reinforcement in its upper and bottom walls as recited in amended claims. For at least these reasons, the rejection the claims in view of Rijken should be removed. 
Moreover. where Rijken does mention the use of an additional reinforcement, it is an external metal strip on the sides of the structure. That is, at para. 0028, Rijken teaches: 
"..In a special embodiment it is possible to provide the present element with metal side strips, which may or may not be provided with suspension hooks which extend over the side over the element, being fixed thereto, so that a strong, self-supporting element/platform suitable for various uses is formed." 
Thus, by teaching the use of extemal metal strips on the sides of its plank. Rijken further teaches away from a plank with upper and bottom walls formed as a laminate with an embedded fibrous tape as a reinforcement as recited in amended claim 1. For at least this additional reason, the rejection against the claims in view of Rijken should be removed. 
Examiner respectfully disagrees: 
Edwards et al. (US20070256379) discloses a scaffolding plank (see e.g. Par. 37) can comprise a outer layer outer skins comprise a rigid sheet material selected from the group consisting of a composite sheet material incorporating reinforcing fibers and a matrix of thermoset or thermoplastic resin, an extruded thermoplastic sheet, a co-extruded thermoplastic sheet, a sheet of wood, a sheet of fiberboard, a sheet of chipboard, a sheet of plywood, a sheet of laminated veneer lumber, a sheet of metal and a sheet of glass(see e.g. claim 2). Edward discloses it is well known in the field that andwich panels are well known and widely used in many applications for the combination of mechanical properties and low weight. For large structures such as buildings, boats, containers, truck boxes and the like, sandwich panels consisting of surface skins of relatively thin rigid material sandwiching a low density core are often used. These sandwich panels are particularly advantageous because the skin core structure is extremely efficient at resisting loads, especially bending loads. The reason for this is that when a bending load is applied to a structure the outer portions of the structure develop high tensile and compressive stresses while towards the center of the thickness of the panel the tensile and compressive loads become progressively less and at the center of the panel (neutral axis) there are no tensile or compressive loads in Par. 3.
For the above reason, applicant’s argument is not persuasive. 

The Rejection Against The Claims In View Of Rijken And Bloyaert Should Be Removed 
Turning to Bloyaert. this reference is directed to the fabrication of a fibrous reinforcement ribbon for a PVC window frame, and a window frame that has the ribbon as shown in its FIG. 1. The ribbons are introduced into the "wall of the profile centrally (with respect to the width wall)". 
 That is, the ribbons are introduced in sidewalls. The reason for fabricating the fibrous ribbon is. for example "metal reinforcements create thermal bridges inside the chassis sections resulting in significant heat losses." Alternate uses of the embodiments of Bloyaert, as described in the penukt paragraph before the claims, is a shutter, door, gate or window frame, i.e.- discrete upstanding structures. 
Unlike amended claim 1. Blovaert's PVC frame 4 (FIG. I of Bloyaert) is not fibrous. Bloyaertreaches away from a fibrous frame by using a frame made of PVC because"..PVC (polyvinylchloride) window frames respond to growing consumer demand due to their low cost and durability, low maintenance corrosion resistance and thermal insulating properties... That is. Bloyaert uses the fibrous ribbons because it utilizes no other supplementary structure to function as a reinforcement. Rijken on the other hand uses fibers fibers within its homogenous extruded structure to function as a reinforcement. There is no motivation ion in these references to provide Rijken with a function as reinforcement to provide a plank with upper and bottom walls formed as a laminate within embedded fibrous tape as a reinforcement as recited in amended claim 1. For at least this reason. the rejection against the claims in view of Rijken and Bloyaert should be removed. 
Moreover even if these references could be combined. Bloyaert teaches placing the ribbons in its sidewalls. Thus the combination of Rijken and Bloyaert does not teach a plank with upper and bottom walls formed as a laminate with aim embedded fibrous tape as a reinforcement as recited in amended claim 1. For at least this addition reason the rejection against the claims in view of Rijken and Bloyaert should be removed. 
Further, Bloyaert is not in the same technical field of the claimed embodiments. The technical considerations for a window frame are entirely dissimilar to that of a weight bearing plank as recited in pending claims. As indicated above, with regard to the pending applicantion: 
That is, the applicants of the claimed embodiments were concerned about controlling creep in an elongated plank subject to external loading amid. For this reason. the applicants disclose and claim a plank with upper amid bottom walls        as a laminate with an embedded fibrous tape is a reinforcement. A window frame, and the other similar discrete upstanding structures identified in Bloyaert, are not elongate objects similar to a scaffold platform that is subject to creep under external loading and gravity. Thus, the technical problem and different from that addressed by the claimed embodiment. This is shown, for example, with Bloyaert's application of its ribbon to the sidewalls of its structures. Thus, as indicated, Bloyaeirti iss not in the same technical field of time claimed embodiments. For this additional reason, the rejection against the claims in view of Rijkenm and Bloyaert should be removed. 
Examiner respectfully disagrees:
Rijken et al. discloses the present element is also suitable for transporting liquids, gases and/or solids therein. Special uses furthermore include maritime and shipbuilding applications, for example in sheet piling, dike elements, camp sheeting, jetties, quays and decks. Possible uses in the construction industry include use thereof as beams, roof and facade panels, sections, supporting and housing solar or energy cells/panels and sheet piling, but also as pipe and cable ducts and underlayer elements for market gardening applications. Furthermore they can be used as planks for drying, storing and displaying products from the agricultural, dairy (cheese, among other products), foodstuffs and pharmaceutical industries during and after preparation thereof, with the present element allowing easy cleaning and sterilization in par. 29.
Edwards et al. (US20070256379) discloses a scaffolding plank (see e.g. Par. 37) can comprise a outer layer outer skins comprise a rigid sheet material selected from the group consisting of a composite sheet material incorporating reinforcing fibers and a matrix of thermoset or thermoplastic resin, an extruded thermoplastic sheet, a co-extruded thermoplastic sheet, a sheet of wood, a sheet of fiberboard, a sheet of chipboard, a sheet of plywood, a sheet of laminated veneer lumber, a sheet of metal and a sheet of glass(see e.g. claim 2). Edward discloses it is well known in the field that sandwich panels are well known and widely used in many applications for the combination of mechanical properties and low weight. For large structures such as buildings, boats, containers, truck boxes and the like, sandwich panels consisting of surface skins of relatively thin rigid material sandwiching a low density core are often used. These sandwich panels are particularly advantageous because the skin core structure is extremely efficient at resisting loads, especially bending loads. The reason for this is that when a bending load is applied to a structure the outer portions of the structure develop high tensile and compressive stresses while towards the center of the thickness of the panel the tensile and compressive loads become progressively less and at the center of the panel (neutral axis) there are no tensile or compressive loads in Par. 3.
Furthermore Edwards disclose the instant invention is also a truck box, a deck plank, a scaffolding plank, a table, an article of furniture, a desktop, a concrete formwork panel, a boat hull, a blast panel a building structure, a sunroof, a headliner, a door panel, a parcel shelf, a load floor, a visor, a seat component, or an automobile part comprising the sandwich panel of the instant invention in Par. 7. 
Thus door/window panel, building structure are all analogous arts as the scaffolding plank that is can bearing load. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US20010021431)
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783